Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0288296 (Endo) (hereinafter “Endo”).
Regarding claim 1, Fig.3B shows a sheet conveying device comprising: 
a first duct (113a) disposed at a first side of a sheet conveyance passage (passage in Fig. 3B) to face a first face (left face in Fig. 3B) of a sheet (103) passing the sheet conveyance passage (passage in Fig. 3B), the first duct (113a) having a first air blowing port through which air is blown toward the sheet conveyance passage (passage in Fig. 3B); 
a second duct (113b) disposed at a second side of the sheet conveyance passage (passage in Fig. 3B) to face a second face (right face in Fig. 3B), opposite the first face (left face), of the sheet (103) passing the sheet conveyance passage (passage in Fig. 3B), the second duct (113b) having a second air blowing port through which air is blown toward the sheet conveyance passage (passage in Fig. 3B); and 
a switching member (164) disposed downstream from the first air blowing port and the second air blowing port in a sheet conveyance direction (direction n in Fig. 3B) and configured to switch the sheet conveyance passage (passage in Fig. 3B), no roller being disposed between the switching member (164) and each of the first air blowing port and the second air blowing port.  See, e.g., numbered paragraph [0077] for disclosure of compressed air supplied to 113a and 113b.
Regarding claim 2, Fig. 3B shows that the switching member (164) is configured to rotate between a first position at which the sheet (103) is guided to a first branch conveyance passage (175) and a second position at which the sheet (103) is guided to a second branch conveyance passage (including 209), and wherein, at a position at which the first duct (113a) faces the second duct (113b) in the sheet conveyance passage (passage in Fig. 3B), an edge of the switching member (164) is located further away than the first air blowing port from the sheet conveyance passage (passage in Fig. 3b) when the switching member (164) is at the first position and is located further away than the second air blowing port from the sheet conveyance passage (passage in Fig. 3B) when the switching member (164) is at the second position.  
Regarding claim 13, Fig. 2B show an image forming device (including 122Y, 122M, 122C, 122K, 200Y, 200M, 200C, 200k, 121Y, 121M, 122C, 122K 123Y, 124Y, 123M, 120M, 123C, 124C, 120C, 123k, 124K, 120k 125 and 126) configured to form an image on a sheet; and the sheet conveying device according to claim 1, configured to convey the sheet (103) from the image forming device (including 122Y, 122M, 122C, 122K, 200Y, 200M, 200C, 200k, 121Y, 121M, 122C, 122K 123Y, 124Y, 123M, 120M, 123C, 124C, 120C, 123k, 124K, 120k 125 and 126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Endo.
Regarding claim 3, Figs. 1-7 of JP’311 show all of the limitations of this claim, except for the first position and the second position being adjustable.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the first and second positions adjustable, since it has been held that the provision for adjustability, where needed, is not a patentable advance.  See, e.g., MPEP2144.04.   
4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2014/0161481 (Udagawa) (hereinafter “Udagawa”).  With regard to claim 4, Endo shows most of the limitations of this claim, but does not show recesses or ribs, as claimed.  
Udagawa shows that it is well-known in the art to provide a sheet conveying device (Fig. 1) with recesses (Fig. 6) of an edge of a switching member (101) and ribs (Fig. 3) of a first duct (104) are disposed in an alternate order in a sheet width direction when the switching member (101) is at a 35first position; and  39Client Ref. No. FN202000514wherein the recesses (Fig. 6) of the edge of the switching member (101) and ribs (Fig. 5) of a second duct (112) are disposed in an alternate order in the sheet width direction when the switching member (101) is at a second position.  Numbered paragraph [0055] of Udagawa teaches that this recess and rib arrangement allows air to flow between the first and second ducts (104 and 112) through switching member (101).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Endo with a recess and rib arrangement to control air flow between the switching member and the first and second ducts, as taught by Udagawa.
5.	Claims 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0232846 (Watanabe) (hereinafter “Watanabe”).  Endo teaches most of the limitations of claim 5 including air blowers, but does not show a sheet sensor or circuitry, as claimed.  
Watanabe shows that it is well-known in the art to provide a sheet conveying device (Fig. 1) with an air blower (including 23) configured to blow air to a first duct (21) and a second duct (22); a sheet sensor (S1) disposed upstream from the first duct (21) and the second duct (22) in the sheet conveyance direction and configured to detect a sheet in a sheet conveyance passage (passage in Fig. 6A); and circuitry (numbered paragraphs [0117] – [0129]) configured to cause the air blower (first airflow and second airflow) to start blowing air based on a detection 10result of the sheet sensor (S1).  Numbered paragraph [0010] of Watanabe teaches that this sensor and air blowing arrangement prevents jamming and folding of recording media.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Endo with a sensor, blower and circuit arrangement for the purpose of preventing jamming and folding of recording media, as taught by Watanabe.
Regarding claim 6, Figs. 2-9B of Watanabe show another sheet sensor (S2) configured to detect the sheet in a sheet conveyance passage (passage in Fig. 6A), 15wherein the circuitry (numbered paragraphs [0117] – [0129]) is configured to cause the air blower (including 23) to stop blowing air after a given time from detection of the sheet by said another sheet sensor (S2).  Providing the apparatus of Endo with a sensor arrangement as shown in Figs. 2-9B of Watanabe, results in the other sheet sensor (S2) being disposed upstream from the switching member (164) of Endo in the sheet conveyance direction, as claimed.  
Regarding claim 7, numbered paragraphs [0117] – [0129] of Watanabe teach that the circuitry is configured to cause the air blower (including 23) to stop blowing air after a 20given time from detection of the sheet by the sheet sensor (S1).  
Regarding claim 8, numbered paragraphs [0117] – [0129] of Watanabe teach  circuitry configured to change an amount of air blown out from a first air blowing port according to a type of the sheet.  See, e.g., Fig. 10 of Watanabe.  
Regarding claim 9, numbered paragraphs [0117] – [0129] of Watanabe teach circuitry configured to change an amount of air blown out from a second air blowing port according to a type of the sheet.   See, e.g., Fig. 11 of Watanabe.
Regarding claim 12, Figs. 2-11 of Watanabe show an air blower (including 23) configured to blow air to a first duct (21) and a second duct (22);  
5a sheet sensor (S1) configured to detect the sheet in the sheet conveyance passage (passage in Fig. 6A); and circuitry (numbered paragraphs [0117] – [0129]) configured to cause the air blower (23) to stop blowing air after a given time from detection of the sheet by the sheet sensor (S1).  Providing the Endo apparatus with a sensor arrangement as shown in Figs. 2-9B of Watanabe results in the sheet sensor (S1) being disposed upstream from the switching member (164) of Endo in the sheet conveyance direction, as claimed.
6.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo as applied to claim 1 above, and further in view of Japanese Publication No. 2007-58077 (hereinafter “JP’077”).  Endo teaches most of the limitations of claims 10 and 11 including air blowers, but does not show circuitry, as claimed.  
JP’077 teaches that it is well-known in the art to provide a sheet conveying device (Fig. 1) with circuitry configured to change an amount of air blown out from a first air blowing port (30) and/or a second air blowing port (31) according to whether a printing mode is a single-side printing or a duplex printing.  See, e.g., numbered paragraphs [0027] – [0038] of the machine translation of JP’077.  Numbered paragraph [0027] explains that controlling the amount of air controls the gloss of the sheets being conveyed.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Endo apparatus with circuitry to control air flow, for the purpose of controlling gloss on sheets being conveyed, as taught by JP’077.
7.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 in view of Udagawa.
Regarding claim 14, Figs. 1-7 of JP’311 show a15a sheet conveying device (Fig. 1) comprising: 
a first duct (including 151A and 152A) disposed at a first side (left side) of a sheet conveyance passage (passage in Fig. 7) to face a first face (left face) of a sheet passing the sheet conveyance passage (passage in Fig. 7), the first duct (including 151A and 152A) having a first air blowing port (unnumbered port on 151A in Fig. 7) through which air is blown toward the sheet conveyance passage (passage in Fig. 7); 
a second duct (including 151B and 152B) disposed at a second side (right side) of the sheet conveyance passage (passage in Fig. 7) to face a 20second face (right face), opposite the first face (left face), of the sheet passing the sheet conveyance passage (passage in Fig. 7), the second duct (including 151B and 152B) having a second air blowing port (unnumbered port on 151B in Fig. 7) through which air is blown toward the sheet conveyance passage (passage in Fig. 7); and 
a switching member (70) disposed downstream from the first air blowing port (unnumbered port on 151A in Fig. 7) and the second air blowing port (unnumbered port on 151B in Fig. 7) in a sheet conveyance direction and configured to switch the sheet 25conveyance passage (passage in Fig. 7), but JP’311 does not show that switching member (70) is configured to switch a course of each of air blown out from the first air blowing port and air blown out from the second air blowing port, as claimed.  
Udagawa shows that it is well-known in the art to provide a switching member (101) between first and second ports (111 and 112) such that the switching member (101) is configured to switch a course of each of air handled by the first air blowing port and air handled by the second air blowing port.  Figure 2 shows that placement of the switching member (101) between the first and second ports (111 and 112) allows the length of the overall apparatus to be shortened.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the switching device (70) of JP’311 between the first and second ports and affect the air blown from the first and second ports, for the purpose of shortening the overall length of the sheet conveying device, as shown in Fig. 2 of Udagawa.
Regarding claim 15, Figs. 1-7 of JP’311 show an image forming apparatus comprising: 
an image forming device (13) configured to form an image on a sheet; and  
30the sheet conveying device according to claim 14, configured to convey the sheet from the image forming device (13).





Response to Arguments
8.	Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
With regard to independent claim 14, applicant argues that JP’311 in view of Udagawa does not teach switching a course of each of air blown out from a first air blowing port and air blown out from a second air blowing port, as claimed.  However,  placement of the switching member in the path of the first air blowing port of JP’311 and the path of the second air blowing port of JP’311 , according to the teachings of Udagawa, results in switching the course of air blown out from each of the first and second air blowing ports of JP’311, because the switching device inherently blocks at least a portion of air flow out from each of the first and second air blowing ports in its blocking position between the first and second air blowing ports.  Also, the different up and down positions of the switching device changes the air flows also.  The fact that Udagawa teaches some gaps 101d to allow some air to flow past the switching device (101) does not change the fact that other portions (including 101b and 101b) of this switching member (101) block air from the air blowing ports.  Moreover, numbered paragraph [0055] of Udagawa explicitly teaches that the gaps (101d) of the switching device (101) of Udagawa can have different shapes.  This change in shape of the gaps 101d in switching device 101 also switches the course of each of air blown out from the first air blowing port and air blown out from the second air blowing port, because the different shapes of the gaps switches the course of the air, as claimed.  All of the limitations of claim 14 are met by JP’311 in view of Udagawa.

Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2012/0114402 also teaches all of the limitations of at least claim 1.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653